Citation Nr: 1711139	
Decision Date: 04/06/17    Archive Date: 04/19/17

DOCKET NO.  06-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial increased rating for degenerative joint disease of the right shoulder in excess of 20 percent prior to October 3, 2011, and in excess of 40 percent on and after October 3, 2011, on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from May 1968 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified at a Decision Review Officer (DRO) hearing in November 2005.  A transcript from that proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In May 2009, May 2011, and March 2015, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and VBMS.  Accordingly, any future consideration of this case should take into consideration the existence of these records.


FINDING OF FACT

For the entire appellate period, the Veteran's degenerative joint disease of the right shoulder does not present, and has not been shown to combine with other service-connected disabilities to present, such an exceptional or unusual disability picture that the available schedular evaluations are inadequate.


CONCLUSION OF LAW

The criteria for an initial increased rating for degenerative joint disease of the right shoulder in excess of 20 percent prior to October 3, 2011, and in excess of 40 percent on and after October 3, 2011, on an extraschedular basis, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321(b), 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5010-5200 (2016).

 
REASONS AND BASES FOR FINDING AND CONCLUSION

1. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claim for an initial increased rating on an extraschedular basis, this claim represents a downstream issue from the initial award of service connection for degenerative joint disease of the right shoulder, and therefore additional notice is not required.  This appeal is from the initial rating assigned with the grant of service connection, and the statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required as the claim has already been substantiated.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  
In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran also received VA examinations in connection with his claim in June 2004, July 2010, October 2011, and August 2014.  The Board finds the examinations to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and provided the information necessary to properly rate the issue on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In the May 2009 and March 2011 remands, the Board directed the AOJ to consider whether the Veteran was entitled to the assignment of an extraschedular-schedular rating for his right shoulder disability.  In addition, the AOJ was instructed to provide the Veteran with relevant VCAA notice and to adjudicate the issue.  The March 2015 Board decision determined that this development was not accomplished, and the Board remanded the case to provide the Veteran with specific notice for his claim.  In addition, the Board instructed the AOJ to adjudicate the claim and, depending on the determination, refer the issue to the Under Secretary for Benefits or the Director of Compensation and Pension.  The record shows that the requested notice was sent to the Veteran in June 2015.  The AOJ also referred the Veteran's claim to the Director of the VA Compensation Service (Director) for extraschedular consideration, and the June 2016 decision from the Director is associated with the file.

Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

With regard to the November 2005 hearing, a DRO who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  At the hearing, the DRO outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  Moreover, the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  There has been no allegation to the contrary.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

Law and Analysis

Generally, disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id.  

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance.  Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009).  Rather, it must remand the claim to the AOJ for referral to the Director.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

As discussed above, the AOJ referred the case to Director in accordance with the March 2015 Board remand.  In a June 2016 decision, the Director denied an extraschedular rating.
  
The Director's decisions are not evidence, but, rather, the de facto AOJ decisions, and the Board must conduct de novo review of these decisions.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate.  Kuppamala v. McDonald, 27 Vet. App. 447, 456-58 (2015).

In Kuppamala, the Court stated that the Board has the requisite experience to assign extraschedular ratings, as it considers the average impairment in earning capacity in every decision involving the rating schedule, and in many instances, such as when rating a disability by analogy or conducting an analysis of a psychiatric disability under certain diagnostic codes, the Board goes beyond mere mechanical application of the rating schedule.  Id. at 457.  The Board may assign an extraschedular rating when appropriate and is only precluded from assigning an extraschedular rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).  With respect to the term "in the first instance," the Court has clarified that the Board may assign extraschedular ratings when reviewing either a grant or a denial of an extraschedular rating by the Director.  Kuppamala, 27 Vet. App. at 456. 
The Court has set out three elements, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake,  22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In the June 2016 decision, the Director noted that the Veteran's right shoulder degenerative joint disease was rated at 20 percent effective from April 14, 2004, and at 40 percent effective from October 3, 2011.  The Director noted the Veteran's report that he had retired from his job as a bus driver in 2010 due to his right shoulder degenerative joint disease.  However, the Director stated that the claims file contained no evidence from the Veteran's previous employer.  The Director also noted that, during the March 2014 VA Examination, range of motion testing reflected that the Veteran had 80 degrees of forward flexion and 40 degrees of abduction.  His muscle strength testing for the right upper extremity was 3 out of 4 and 4 out of 5.  The examiner concluded that the Veteran could not perform heavy lifting, carrying, or overhead activities.  The Director noted that that these findings were similar to the ones from previous examinations.  In addition, the Veteran's most recent surgical procedure was conducted in 1968.  The Director concluded that there was no objective evidence showing interference with employment or time lost from work.  The Director observed that the Veteran has not been hospitalized, and evidence showed that he was able to move and use his right arm with some limitation.

The Board has considered the evidence discussed above.  The first part of the three-part test prescribed in Thun requires the Board to consider whether the schedular evaluation does not contemplate the claimant's level of disability and symptomatology.  

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Such separate disability ratings are known as staged ratings.

Disability of the musculoskeletal system is primarily the inability, due to damage of inflection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part of which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (2015).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); c.f. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Mitchell, 25 Vet. App. at 37-38.

In this case, the Veteran's service-connected degenerative joint disease of the right shoulder has been evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5200.  As noted in the June 2016 decision, the Veteran has been in receipt of a 20 percent rating prior to October 3, 2011, and a 40 percent rating on or after October 3, 2011.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings should be rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or minor joint groups, will warrant a rating of 10 percent; x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating.  Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Under Diagnostic Code 5200, a 30 percent evaluation is warranted for favorable ankylosis of the major upper extremity when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  A 40 percent evaluation is provided for intermediate ankylosis between favorable and unfavorable of the major upper extremity, and a 50 percent evaluation is provided for unfavorable ankylosis of the major upper extremity when abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, limitation of motion of the major arm at shoulder level each warrant a 20 percent evaluation.  Limitation of motion of the major arm midway between the side and shoulder level warrants a 30 percent evaluation.  Limitation of motion of the major arm to 25 degrees from the side warrants a 40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

Under Diagnostic Code 5202, for the major arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level.  A 30 percent rating is assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements.  A 50 percent rating is warranted for fibrous union of the humerus.  A 60 percent rating is warranted for nonunion (false flail joint) of the humerus.  An 80 percent rating is warranted for loss of the head of the humerus (flail shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202.

Under the provisions of Diagnostic Code 5203, for the major and minor arm, nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

In determining whether the Veteran has limitation of motion at the shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."

Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  The record reflects that the Veteran is right handed.  See June 2004 VA examination.  Therefore, the Board finds that the Veteran's right shoulder is the major, i.e., dominant side.

During the June 2004 VA examination, range of motion testing for the right shoulder revealed 80 degrees of flexion, 70 degrees of abduction, and 0 degrees of internal and external rotation.  There was pain at the end ranges of motion.  The Veteran's range of motion decreased by 15 degrees upon repetitive use testing.  The Veteran also experienced an increase in weakness, fatigue, lack of endurance, and pain.  In addition, the Veteran had partial ankylosis and tenderness in the anterior surface of the right shoulder scar.  A right shoulder x-ray showed moderate osteoarthritis.  The examiner stated that there was no objective evidence of painful motion, edema, effusion, instability, or dislocation.  He did not use any assistive devices.  The Veteran was independent in all activities of daily living.  The Veteran had previously worked as bus driver, but he reportedly had not been able to drive a bus since 2003 due to pain.  The examiner noted that he had a right shoulder surgery performed in April 1969. 

In a September 2004 record, Dr. C. noted that the Veteran's right shoulder range of motion was limited to 30 degrees of forward flexion and abduction in active motion, and 80 degrees in passive motion.  The Veteran's extension did not fall within 15 degrees for a neutral position, and he had no external rotation.  Dr. C. noted that the Veteran had some symptoms of tingling in the right hand, but his motor examination was generally normal.  Dr. C. reported that the Veteran would find improvement with right shoulder surgery, but the procedure would not return his shoulder to a normal state.  The Veteran stated that he did not experience pain as long as he remained relatively sedentary.  Dr. C. stated that he did not think the Veteran would be able to return to his work as a bus driver.

In a subsequent November 2004 letter, Dr. C. stated that the Veteran was feeling better and wanted to return to his work as a bus driver.  Dr. C. opined that the Veteran was cleared to return to work in December.  Dr. C. noted that the Veteran was not symptomatic enough to consider right shoulder replacement surgery.

In April 2005, Dr. C. reported that the Veteran could forward flex and abduct his shoulder to 90 degrees.  However, he was experiencing more pain in his scapula, and his arthritis was progressing.  He treated his symptoms with oral analgesics.  Dr. C. noted that the Veteran was still able to drive and function well within his job.  Any other activities had become difficult for the Veteran. 

The Veteran was provided with a DRO Hearing in November 2005.  The Veteran testified that he was unable to raise his am above his head, turn his arm in the back, wash his back, or pick up items weighing more than 10 pounds.  See November 2005 DRO Hearing Transcript (Tr.), page 3.  His arm also cramped when he turned it from the elbow.  In addition, lying down in any position other than on left side caused numbness in his right shoulder and fingers.  See Tr., page 4.  He reported that pain medication did not provide him with any relief.  The Veteran also stated that he had been out of work for 270 days in the last year as a result of his right shoulder problem.

During the July 2010 VA examination, the Veteran had 80 degrees of forward flexion, 90 degrees of abduction, 30 degrees of external rotation, and 15 degrees of internal rotation.  There was no change with repetitive use, and his passive range of motion was equal to his active range of motion.  The Veteran had guarding of motion and weakness.  His muscle strength was a 4 out of 5.  The examiner noted that the Veteran experienced difficulty in his job driving a bus.  He also needed help with certain activities of daily living, including donning clothing and bathing.
The examiner stated that the Veteran had severe endstage degenerative joint disease of the right shoulder resulting in a significant range of motion deficit.

At the time of the October 2011 VA examination, the Veteran was suffering from symptoms of constant pain that of varying intensity.  The Veteran did not have flare ups.  Upon range of motion testing, the Veteran had 70 degrees of flexion with painful motion beginning at 50 degrees, and 30 degrees of abduction with painful motion beginning at 20 degrees.  These results were unchanged with repetitive use testing.  The Veteran also experienced functional loss in the form of less movement than normal, weakened movement, excess fatigability, and pain on movement.  In addition, the right shoulder had guarding and pain on palpation.  Muscle strength testing was 2 out of 5 (active movement with gravity eliminated) for abduction, and 3 out of 5 (active movement against gravity) for forward flexion.  The examiner noted that the Veteran had ankylosis of the glenohumeral articulation, with abduction limited to between 60 and 25 degrees.  

The examiner reported that the Veteran had a history of recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint and mechanical symptoms.  He did not have an acromioclavicular (AC) joint condition or any other impairment of the clavicle or scapula.  In terms of rotator cuff conditions, he was unable to perform the Hawkins' Impingement Test, the empty-can test, and the external rotation/infraspinatus strength test.  The lift-off subscapularis test was not applicable.  The examiner noted that the Veteran had a related right shoulder scar, but it was not painful and/or unstable, or having a total area greater than 39 square centimeters.  The Veteran informed the examiner that he had retired in 2010 due to severe pain.  The examiner stated that the Veteran's shoulder disability rendered the Veteran unable to perform any activity requiring more than 60 degrees of flexion and abduction.  He could not carry or lift equipment.

During the April 2014 VA examination, the Veteran reported that he had symptoms of constant pain even when at rest, including lying down on his right shoulder.  He also experienced flare ups that involved decreased mobility and lack of strength.  The examiner noted that repetitive activities and pain could decrease could decrease the Veteran's range of motion even further.  However, the examiner was unable to quantify this change as there was no flare up at the time of the examination.  Range of motion testing showed 80 degrees of flexion and 40 degrees of abduction.  There was no objective evidence of painful motion.  Upon repetitive use testing, the Veteran had 70 degrees of flexion, but his abduction was unchanged.  He had functional loss due to less movement than normal, weakened movement, and pain on movement.  

The examiner reported that the Veteran did not have localized tenderness or pain on palpation, but guarding was present.  Muscle strength testing resulted in a 3 out of 5 for abduction and a 4 out of 5 for forward flexion.  The Veteran's ankylosis of the glenohumeral articulation still limited abduction to between 60 and 25 degrees.  The examiner also reported that the Veteran had a positive Hawkins' Impingement Test and external rotation/infraspinatus strength test.  However, many of the findings noted in October 2011 were unchanged.  The April 2014 examiner similarly noted that the Veteran had a history of mechanical symptoms and recurrent dislocation of the glenohumeral joint.  There continued to be no functional impairment of an extremity such that no effective function remained other than that which would be equally well-served by an amputation with prosthesis.  The Veteran still had no AC joint condition or other impairment of the clavicle or scapula.  His right shoulder scar also continued to not be painful and/or unstable, or have a total area greater than 39 square centimeters.  Regarding the impact of the Veteran's right shoulder disorder on his ability to work, the examiner noted that the Veteran could not perform heavy lifting or carrying with any overhead activities.

As noted above, the first part of the Thun test requires the Board to determine whether the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  Based on the foregoing, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected right shoulder disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned evaluations with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  The Veteran's chief complaints of pain, decreased movement, and weakened movement are precisely the type of symptoms which are encompassed by the rating criteria already assigned under Diagnostic Codes 5003, 5010 and 5201.  See 38 C.F.R. § 4.71a.  

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  The schedular criteria for musculoskeletal disabilities therefore contemplate a wide variety of manifestations of functional loss, and given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  

In fact, the March 2015 Board decision considered the Veteran's functional loss in determining the appropriate schedular ratings.  The Board specifically granted a 20 percent evaluation for the right shoulder from April 14, 2004 through July 11, 2010 on the basis of limitation of motion due to pain in accordance with 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, there are higher ratings available under other diagnostic codes, as discussed in the March 2015 decision, but the Veteran's disability is either not productive of such manifestations, or the diagnostic codes applied to other disabilities that were not on appeal.  The Board also acknowledges that the Veteran reported symptoms of tingling and numbness in his right arm during this period.  However, the record does not show that these symptoms have been identified as neurological manifestations of his right shoulder disability.  Thus, the record demonstrates that the available schedular evaluations for this disability are adequate.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. 484, 496 (2016).  

In this case, the Veteran was also service-connected for recurrent dislocations of the right shoulder from April 14, 2004 to February 28, 2006.  However, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities during that period that created such an exceptional circumstance to render the schedular rating criteria inadequate.  On and after February 29, 2006, the Veteran's only service-connected disability is degenerative joint disease of the right shoulder.  Thus, there is no collective effect during this period that makes his disability picture an unusual or exceptional one.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected degenerative joint disease of the right shoulder under the provisions of 38 C.F.R. 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App 111 (2008).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial increased rating for degenerative joint disease of the right shoulder in excess of 20 percent prior to October 3, 2011, and in excess of 40 percent on and after October 3, 2011, on an extraschedular basis, is denied.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


